DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/14/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0028] states “may slide through the hiatus 120 an into the chest”. This is grammatically incorrect. Examiner suggests replacing “may slide through the hiatus 120 an into the chest” with “may slide through the hiatus 120 and into the chest”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-7 of U.S. Patent No. 10786647. Although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 1, 
Patented claim 1 and 6 teaches a method for an improved hiatal hernia treatment (see patented claim 1, line 1-2) comprising: exposing an area of repair containing a hiatal hernia with one or more surgical instruments (see patented claim 6 and patented claim 1, line 3); positioning one or more applicators at a hiatus (see patented claim 1, line 6); applying a first amount of anesthetic at an exterior surface of the hiatus with the one or more applicators (see patented claim 1, line 7-8); and applying a second amount of anesthetic at an interior surface of the hiatus with the one or more applicators (see patented claim 1, line 9-10).
In regard to claim 2,
The patented claims teach the method of claim 1, further comprising adjusting a valve of the one or more applicators (see patented claim 4 and patented claim 5).
In regard to claim 3,
The patented claims teach the method of claim 1, wherein application of the first amount of anesthetic and the second amount of anesthetic is gravity driven (see patented claim 2 and patented claim 7).
In regard to claim 7,
The patented claims teach the method of claim 1, further comprising treating the hiatal hernia by reinforcing the hiatus (see patented claim 1, line 4-5).
In regard to claim 8,
Patented claim 1 teaches a method for an improved hiatal hernia treatment (see patented claim 1, line 1-2) comprising: exposing an area of repair containing a hiatal hernia (see patented claim 1, line 3); positioning one or more applicators at a hiatus within the area of repair (see patented claim 1, line 6); and applying an anesthetic to the hiatus with the one or more applicators when the one or more applicators are outside the hiatus (see patented claim 1, line 7-8) and when the one or more applicators are inserted in the hiatus (see patented claim 1, line 7-8).
In regard to claim 9,
The patented claims teach the method of claim 7, further comprising adjusting a valve of the one or more applicators (see patented claim 4 and patented claim 5).
In regard to claim 10,
The patented claims teach the method of claim 7, wherein application of the anesthetic is gravity driven (see patented claim 2 and patented claim 7).
In regard to claim 13,
The patented claims teach the method of claim 7, further comprising treating the hiatal hernia by reinforcing the hiatus (see patented claim 1, line 4-5).
Claim Objections
Claim 3 objected to because of the following informalities:   
Line 1-2 recites “wherein application of the first amount of anesthetic and the second amount of anesthetic is gravity driven”. As antecedent basis is already provided for the application in claim 1, Examiner suggests replacing “wherein application of the first amount of anesthetic and the second amount of anesthetic is gravity driven” with “wherein the application of the first amount of anesthetic and the second amount of anesthetic is gravity driven”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10,
Line 1 recites “wherein application of the anesthetic is gravity driven”. Claim 10 depends on claim 7 and claim 1. Claim 1 recites “applying a first amount of anesthetic at an exterior surface of the hiatus with the one or more applicators; and applying a second amount of anesthetic at an interior surface of the hiatus with the one or more applicators”. It is unclear which application (either the first amount or second amount or both) is required to be gravity driven. Appropriate correction is required. Examiner suggests either amending claim 10 to be dependent on claim 8 and stating “the application of the anesthetic is gravity driven” or amending claim 10 to state “wherein the application of the first amount of anesthetic and the second amount of anesthetic is gravity driven if intended to have both applications be gravity driven”. 
In regard to claim 13,
Line 1 recites further comprising treating the hiatal hernia by reinforcing the hiatus. Claim 13 is dependent on claim 7. Claim 7 recites further comprising treating the hiatal hernia by reinforcing the hiatus. It is unclear if claim 13 is intending to claim a second reinforcement. Appropriate correction is required. Examiner notes if a second reinforcement is not intended to be claimed, then claim 13 would fail to further limit claim 7. 
Allowable Subject Matter
Claims 1-13 would be allowable if the double patenting rejection was overcome and if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a method for an improved hiatal hernia treatment as claimed in claim 1 comprising applying a first amount of anesthetic at an exterior surface of the hiatus with the one or more applicators; and applying a second amount of anesthetic at an interior surface of the hiatus with the one or more applicators.
Bell (see attached NPL titled “Randomized double-blind placebo-controlled study of the efficacy of continuous infusion of local anesthetic to the diaphragm closure following laparoscopic hiatal hernia repair”) discloses applying a first amount of anesthetic to the hiatus (see first paragraph of the second column on page 2485 of Bell) but fails to disclose applying a first amount and second amount in the specific locations of the method as claimed. Accordingly claim 1 would be allowable. 
Claims 2-7 and 9-13 would be allowable by virtue of being dependent upon allowable independent claim 1.
In regard to claim 8,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a method for an improved hiatal hernia treatment as claimed in claim 8 comprising applying an anesthetic to the hiatus with the one or more applicators when the one or more applicators are outside the hiatus and when the one or more applicators are inserted in the hiatus.
Bell (see attached NPL titled “Randomized double-blind placebo-controlled study of the efficacy of continuous infusion of local anesthetic to the diaphragm closure following laparoscopic hiatal hernia repair”) discloses applying anesthetic to the hiatus (see first paragraph of the second column on page 2485 of Bell) but fails to disclose applying the anesthetic in the specific locations of the method as claimed. Accordingly claim 8 would be allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783